DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7-11, 14-15, and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the collar region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "whereby an external surface of the curved sheet biased against an intenal surface of the blast hole coaxially therewith forming a barrier preventing surrounding loose rock fragments from falling or collapsing in the blast hole" in lines 11-14.  Because this is improper idiomatic English, the metes and bounds are unclear.  Suggested is either inserting --is-- before "biased" in line 12 (most likely) or replacing "preventing" in line 13 with --prevents--.  In sum, either the external surface is biased or it prevents the recited actions.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-11, 14-15, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,175,119.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims can be found in the patent claims or would have been obvious to one of ordinary skill in the art at the time of invention.
For example, patent claim 1 requires a blast hole, col. 12, line 14 (e.g., 12:14), an open end, id., preventing loose rock fragments from falling or collapsing into the blast hole, 12:23-25, a resiliently flexible sheet otherwise as recited, 12:8-14 (except for the sheet being polymeric, but see below), a flat form, 12:20-21, a curved form, 12:15, biasing toward a flat form, 12:20-21, and, biasing against an internal surface of the blast hole, 12:21-22.
Whether one reading the disclosure to understand the term “resiliently flexible sheet” to discover such being disclosed as being made of a polymeric material, e.g., 6:39-43 and 8:32-34 and 65-67, would suffice to render use of a polymeric material inherent and/or obvious, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polymeric material for the “resiliently flexible sheet,” since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Here, “resiliently flexible” conveys an ability to undergo multiple shape changes, from flat to curved and back again, without failure, i.e., sustained usability without requiring constant replacement of the sheet.  Thus, any material so capable would be suitable for the intended purpose and, thus, an obvious selection.
Though patent claim 1 is directed toward a method, while instant claim 1 is directed toward an apparatus, all the metes and bounds of the apparatus are sufficiently met or rendered obvious, above.  Thus, one would necessarily arrive at the apparatus in order to properly practice the method.
The remainder of claims appear to be sufficiently met by the patent claims as well. 
Presuming an argument that, per MPEP 804.01, U.S. Patent No. 11,175,119 is not available as a reference for use in a nonstatutory double patenting rejection, the following: (1) the instant application is a continuation of parent application 16/632,836, i.e., not divisional thereof; and, (2) the instant claims are not any of those withdrawn from consideration in the parent application.  Thus, MPEP 804.01 is not applicable.
The claims are alternatively rejected in view of US 6,886,466 to Senules (cited by Applicant), which teaches use of plastic sleeves in boreholes “for the purpose of containing the explosive charge and/or preventing water from contacting the explosive charge,” 3:51-54.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patented invention to include a polymer sleeve as taught by Senules in order to contain an explosive charge and/or prevent water from contacting such an explosive charge.  Further rationale: “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, substituting a plastic material for the unrecited material in the patented claims would yield no more than predictable results.
Evidence contrary to any of the above is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
18-Jul-22